Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order denying relief on his Bivens complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hurl v. United States Marshal Serv., No. 1:08-cv-00624-LMB-TCB (E.D.Va. June 24, 2008). We dispense with oral argument because the facts and *231legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of Fed. Burean of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).